Title: From George Washington to Major General Robert Howe, 18 August 1779
From: Washington, George
To: Howe, Robert


        
          Dr Sir
          Hd Qrs West-point 18 Augt 1779.
        
        As it is probable, that the new minister from France Monsieur De Luzerne, is on his way from Boston to Philadelphia it will be

necessary to have him provided with an escort—you will therefore be so good as to give orders for a captain (a geinteel sensible officer) with his proper command of cavalry (not less than 30) to proceed immediately to Fish-kill. The officer will acquaint me with the arrival of his party that I may know where to send him my directions. I am &c.
        
          G.W.
        
        
          I send one stick of wax our own stock is low. We get it from the quarter Master to whom you may apply.
        
      